Name: 84/361/EEC: Council Decision of 30 June 1984 concerning an aid granted to farmers in the Federal Republic of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  farming systems
 Date Published: 1984-07-12

 Avis juridique important|31984D036184/361/EEC: Council Decision of 30 June 1984 concerning an aid granted to farmers in the Federal Republic of Germany Official Journal L 185 , 12/07/1984 P. 0041 - 0041*****COUNCIL DECISION of 30 June 1984 concerning an aid granted to farmers in the Federal Republic of Germany (84/361/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the third subparagraph of Article 93 (2) thereof, Having regard to the request from the Federal Republic of Germany, Whereas, under Regulation (EEC) No 855/84 (1), the Federal Republic of Germany was authorized to grant special aid to agricultural producers using value added tax as an instrument; Whereas, under the terms of the aforementioned Regulation, the aid in question may not exceed 3 % of the ex-VAT price paid by the purchaser for the agricultural product; Whereas this limit has proved insufficient in view of the particular difficulties encountered by German agriculture; whereas, in this exceptional situation, exceeding this limit should be deemed to be compatible with the common market; Whereas, however, the compensation thus granted should not exceed the effects arising out of the dismantling of monetary compensatory amounts, HAS ADOPTED THIS DECISION: Article 1 For the period 1 July 1984 to 31 December 1988 the aid granted by the Federal Republic of Germany in the form of VAT relief shall be deemed to be compatible with the common market up to a maximum of 5 % of the ex-VAT price paid by the purchaser for the agricultural product. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 30 June 1984. For the Council The President C. CHEYSSON (1) OJ No L 90, 1. 4. 1984, p. 1.